COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Christine Hernandez, also known as Christine Michelle Staggs and
                          also known as Christine Staggs v. ASA Jacky Ray Adams, Jr. as
                          Independent Executor of the Estate of ASA Jacky Ray Adams, SR.,
                          deceased

Appellate case number:    01-19-00743-CV

Trial court case number: 96825-CV

Trial court:              239th District Court of Brazoria County

        Appellant has filed a motion to “Expand the Record and Scope of Appeal.” The motion,
however, appears unnecessary because a supplemental record has been filed and appellant has filed
an amended notice of appeal. To the extent that appellant is requesting that our Court allow the
filing of the supplemental record and amended notice of appeal, the motion is granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau___
                                Acting individually


Date: __November 19, 2019___